Citation Nr: 0502114	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  03-27 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disability.  

2.  Entitlement to service connection for back disability.

3.  Entitlement to service connection for bilateral ankle 
disability.  

4.  Entitlement to service connection for rib disability.  

5.  Entitlement to service connection for hypertension.  

6.  Entitlement to service connection for headaches.  

7.  Entitlement to service connection for sinusitis.  

8.  Entitlement to service connection for gastritis.  

9.  Entitlement to service connection for disability 
manifested by a positive tuberculosis test.  

10.  Entitlement to an increased (compensable) rating for 
left ear hearing loss.  

11.  Entitlement to an increased rating for status post 
hernia repair, currently rated as 10 percent disabling.  

12.  Entitlement to an increased rating for carpal tunnel 
syndrome, left upper extremity (non-dominant), currently 
rated as 20 percent disabling. 

13.  Entitlement to an increased rating for carpal tunnel 
syndrome, right upper extremity (dominant), currently rated 
as 30 percent disabling. 


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The veteran had over 24 years active duty ending with his 
retirement in February 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in April 2003, a 
statement of the case was issued in July 2003, and a 
substantive appeal was received in September 2003.  

By rating decision in January 2004, the RO increase the 
disability evaluation for status post hernia repair from 
noncompensable to 10 percent, effective from November 6, 
2003.  The rating for carpal tunnel syndrome, left upper 
extremity was increased from 10 percent to 20 percent, 
effective from November 6, 2003, and the rating for carpal 
tunnel syndrome, right upper extremity was increased from 10 
percent to 30 percent, also effective from November 6, 2003.

The issues of entitlement to service connection for gastritis 
and entitlement to an increased rating for status post hernia 
repair are addressed in the REMAND portion of the decision 
below and are being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Injuries to the knees, back, ankles and ribs during 
service were acute in nature and resolved without leaving 
residual chronic disability.

2.  Chronic bilateral knee disability was not manifested 
during the veteran's active duty service, nor is any current 
chronic bilateral knee disability otherwise related to such 
service. 

3.  Chronic back disability was not manifested during the 
veteran's active duty service, nor is any current chronic 
back disability otherwise related to such service.

4.  Chronic bilateral ankle disability was not manifested 
during the veteran's active duty service, nor is any current 
chronic bilateral ankle disability otherwise related to such 
service.

5.  Chronic rib disability was not manifested during the 
veteran's active duty service, nor is any current chronic rib 
disability otherwise related to such service.

6.  Hypertension was not manifested during the veteran's 
active duty service, or within one year of discharge from 
service, nor is hypertension otherwise related to such 
service.  

7.  Chronic headache disability was not manifested during the 
veteran's active duty service, nor is any current chronic 
headache disability otherwise related to such service.

8.  Chronic sinusitis disability was not manifested during 
the veteran's active duty service, nor is any current chronic 
sinusitis disability otherwise related to such service.

9.  Disability manifested by a positive tuberculosis test was 
not shown during service and has not been shown to date.  

10.  The veteran has level I hearing acuity in the left ear 
and service connection and service connection has not been 
established for hearing loss in the right ear.  

11.  Prior to November 6, 2003, the carpal tunnel syndrome, 
left upper extremity, was productive of symptomatology 
similar to no more than mild incomplete paralysis of the 
median nerve.   

12.  From November 6, 2003, the carpal tunnel syndrome, left 
upper extremity, has been productive of symptomatology more 
nearly approximating a disability picture similar to severe 
incomplete paralysis of the median nerve.  

13.  Prior to November 6, 2003, the carpal tunnel syndrome, 
right upper extremity, was productive of symptomatology 
similar to no more than mild incomplete paralysis of the 
median nerve.  

14.  From November 6, 2003, the carpal tunnel syndrome, right 
upper extremity, has been productive of symptomatology more 
nearly approximating a disability picture similar to severe 
incomplete paralysis of the median nerve.




CONCLUSIONS OF LAW

1.  Chronic bilateral knee disability were not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004). 

2.  Chronic back disability was not incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004). 

3.  Chronic bilateral ankle disability was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004). 

4.  Chronic rib disability was not incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).  

5.  Hypertension was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2004).  

6.  Chronic headache disability was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).  

7.  Chronic sinusitis was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).  

8.  Disability manifested by a positive tuberculosis test was 
not incurred in or aggravated by the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2004).  

9.  The criteria for entitlement to a compensable disability 
evaluation for the veteran's service-connected left ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 6100 
(2004).

10.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent prior to November 6, 2003, for the 
veteran's service-connected carpal tunnel syndrome, left 
upper extremity, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 
8515 (2004).  

11.  The criteria for entitlement to a disability evaluation 
of 40 percent, but no higher, for the veteran's service-
connected carpal tunnel syndrome, left upper extremity, 
effective from November 6, 2003, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 
and Code 8515 (2004).  

12.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent prior to November 6, 2003, for the 
veteran's service-connected carpal tunnel syndrome, right 
upper extremity, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 
8515 (2004).  

13.  The criteria for entitlement to a disability evaluation 
of 50 percent, but no higher for the veteran's service-
connected carpal tunnel syndrome, right upper extremity, 
effective from November 6, 2003, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 
and Code 8515 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  

The record shows that the claimant has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to service connection as well as the 
requirements for increased ratings.  The discussions in the 
rating decision, statement of the case, supplemental 
statements of the case and correspondence from the RO have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Moreover, a letter dated in October 2003 effectively 
furnished notice to the veteran of the types of evidence 
necessary to substantiate his claims as well as the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Additionally, the veteran 
signed a document in January 2002 indicating that he had been 
informed of the evidence that was required to substantiate 
the claims and the information and evidence which the veteran 
was required to provide and which evidence VA would obtain on 
his behalf.  He further indicated at that time that he had no 
further evidence to submit in support of his claim.  

While the Board recognizes that the written VCAA notice to 
the veteran was subsequent to the rating decision which gives 
rise to this appeal, the Board finds no prejudice to the 
veteran.  He was adequately furnished the type of notice 
required by VCAA and has had an opportunity to identify 
evidence and submit evidence.  Any error resulting from VCAA 
notice subsequent to the initial rating decision was harmless 
error.  The RO's subsequent actions and notice to the veteran 
effectively cured any VCAA notice defect.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The veteran was informed 
of the evidence necessary to substantiate his claims.  The 
provisions of VCAA have been substantially complied with and 
no useful purpose would be served by delaying appellate 
review for further notice of VCAA.  

The Board also notes that the October 2003 letter implicitly 
notified the veteran that he should submit any pertinent 
evidence in his possession.  In this regard, he was 
repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communication was that the veteran must also furnish any 
pertinent evidence he himself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters. 

Furthermore, with regard to the issues addressed on the 
merits in the following decision, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the law and regulations.  All 
available pertinent records, service, and VA, have been 
obtained.  The veteran has not been afforded VA examinations 
for some of the disabilities on appeal.  Nevertheless, as 
more particularly explained in the following decision, the 
Board finds that the information and evidence of record 
contains sufficient competent medical evidence to decide 
these claims.  38 C.F.R. § 3.159(c)(4).     

Factual Background

The service medical records reveal that in November 1971, the 
veteran reported that he had had rhinorrhea and a headache 
for two days.  

In February 1979, the veteran complained of pain in his ribs 
which had been present for six days after a motor vehicle 
accident.  The assessment was bruised ribs.  A separate 
record indicated that the veteran received an abrasion to his 
right knee from the motor vehicle accident.  

In May 1981, the veteran complained of pain in the ribs.  He 
had hit his left side on the obstacle course.  The assessment 
was rule out fracture.  X-ray examination was interpreted as 
revealing no significant abnormality.  

Clinical evaluation of all systems was normal at the time of 
a November 1982 periodical examination.  

Service medical records dated in May and August 1986 are to 
the effect that the veteran had contact with an active case 
of tuberculosis.  Both records refer to a negative skin test.

In September 1986, the veteran fell and twisted his left 
ankle.  An X-ray examination did not reveal any evidence of a 
fracture.  A separate clinical record dated the same month 
includes the assessment of sprain.  

On a Report of Medical History completed by the veteran in 
June 1988, he reported having or having had hay fever.  
Clinical evaluation of all evaluated areas was normal at the 
time of a June 1988 periodical examination.  Blood pressure 
was recorded as 110/60 at that time.  A chest x-ray was 
reported to be negative. 

In October 1989, the veteran complained of a swollen ankle.  
He reported twisting the ankle during physical training.  The 
assessment was twisted ankle.  

At the time of a June 1991 examination, the veteran completed 
a Report of Medical History indicating that he had or had had 
swollen or painful joints, hay fever, pain or pressure in the 
chest, heart trouble, broken bones and recurrent back pain.  
Annotations to the report indicate that the veteran had a 
history of seasonal hay fever and also pain in the 
lumbosacral spine with muscle spasm.  On examination, blood 
pressure was recorded as 132/67.  A special cardio 
consultation was conducted.  An electrocardiogram study was 
interpreted as being within normal limits.  The impression 
was chest pain syndrome, suspect gastroesophageal reflux, not 
cardiac etiology.  All systems were clinically evaluated as 
normal on examination.  

At the time of the veteran's retirement examination in 
October 1994, he completed a Report of Medical History.  The 
veteran reported that he had or had had swollen or painful 
joints, pain or pressure in the chest, frequent indigestion, 
broken bones and a rupture/hernia.  With regard to the 
painful joints, it was noted that the veteran had a painful 
small joint of the bilateral index fingers.  It was noted 
that the veteran had one episode of chest pain, but a stress 
test was within normal limits.  It was also noted that the 
veteran had fractured his left forearm and fractured his 
right clavicle prior to active duty.  At the same time, the 
veteran denied having or ever having had frequent or severe 
headaches, ear, nose or throat trouble, sinusitis or hay 
fever, high or low blood pressure, arthritis, recurrent back 
pain, a trick or locked knee, or foot trouble.  On clinical 
examination, all body systems were reported to be normal with 
the exception of the presence of some hyperpigmentation on 
the left forearm.  No defects or diagnoses were listed.  It 
was noted that a September 1994 chest x-ray was negative.  
Blood pressure was reported to be 126/76.  

Post-service VA clinical records dated in 1997 include blood 
pressure readings of 117/50, 115/72 and 137/71.  These 
records do not include a diagnosis of hypertension.  

In January 2001, the veteran submitted his current claims of 
entitlement to service connection.  He reported that he did 
not seek treatment for any of the disabilities while on 
active duty as this was frowned on.  He further wrote that, 
after his discharge, he did not seek any treatment for any of 
the disabilities because the military "mentality and way of 
life that [the veteran] was accustomed to, continued. . ." 
after his retirement.  

On the authorized audiological evaluation in July 2002, pure 
tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
LEFT
15
25
35
45

Speech audiometry revealed speech recognition ability of 96 
percent in the left ear.

On VA peripheral nerves examination which was conducted in 
May 2002, the veteran complained of bilateral hand weakness.  
Constant hand paresthesias increased intermittently.  The 
veteran also reported nocturnal hand swelling.  Occasional 
pain and clumsiness occurred intermittently, right worse than 
left.  There was possible weakness but no functional loss.  
The assessment was bilateral hand paresthesias, which was 
always present and flaring periodically, however, there was 
no interference with daily activities.  The diagnoses was 
likely bilateral carpal tunnel syndrome.  

On VA hand examination in May 2002, it was noted that flares 
occurred intermittently but did not interfere with the 
veteran's usual activities.  The examiner noted that flares 
consisted of increased hand paresthesia and nocturnal hand 
swelling.  The veteran complained of weakness in the hands.  
Physical examination revealed that approximation to the 
median transverse fold of the palm was lacking one 
centimeter.  There was no anatomical defects.  The range of 
motion of the hands was noted to be normal.  The diagnoses 
was likely bilateral carpal tunnel syndrome. 

On the authorized audiological evaluation in November 2003, 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
LEFT
25
35
40
50

Speech audiometry revealed speech recognition ability of 92 
percent in the left ear.

On VA general medical examination in November 2003, the 
veteran complained of constant tingling and numbness as well 
as pain in both hands.  This was exacerbated by repetitive 
activity, prolonged inactivity especially during sleep and 
cold weather.  He reported that the symptoms would wake him 
at night.  He reported intermittent flares of increased 
intensity of tingling, numbness and pain which reportedly 
occurred daily in the morning and throughout the night.  The 
veteran indicated that the pain was associated with weakness 
in both hands, stiffness in the fingers and fatigue.  It was 
noted that there was severe functional impairment as well as 
diminished range of motion in the fingers of both hands.  The 
condition interfered with the veteran's daily activities.  He 
reportedly had difficulty with fine motor tasks and he 
frequently dropped objects.  Physical examination revealed 
that the active range of motion of the bilateral wrists was 
dorsiflexion to 50 degrees, palmar flexion to 55 degrees, 
radial deviation to 10 degrees and ulnar deviation to 30 
degrees.  Pain began at 40 degrees on dorsiflexion, at 50 
degrees on palmar flexion, at 5 degrees on radial deviation 
and at 20 degrees on ulnar deviation.  On acute flare-ups of 
pain, the examiner estimated that there would be a 50 percent 
loss in the range of motion but it was not feasible for the 
examiner to provide the exact degrees of the loss of motion.  
Range of motion was also noted to be limited by pain with 
repetitive dorsiflexion and palmar flexion.  The tips of the 
thumbs could approximate the tips of the fingers without 
limitation.  The index fingers failed to approximate the 
median transverse folds of the palms by 3/8 of an inch 
bilaterally.  The ring and little finger also failed to 
approximate the median transverse folds of the palms.  
Strength and dexterity were diminished.  

Service connection criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis and hypertension are presumed to have been incurred 
in service if manifest to a compensable degree within one 
year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).



General service connection analysis

Initially, the Board notes the veteran has not been afforded 
VA examinations in support of the service connection claims 
being adjudicated below.  However, the service medical 
records include several examination reports and constitute 
sufficient competent evidence to all for determinations on 
these claims.  The Board notes that the service medical 
records provide some evidence early in the veteran's military 
career of certain injuries and symptoms.  However, the 
service medical records dated from 1992 to the veteran's 
discharge in 1995 are silent as to complaints of, diagnosis 
of or treatment for any of the disabilities on appeal.  
Significantly, on a Report of Medical History completed by 
the veteran in October 1994, he denied having or ever having 
had any of the disabilities on appeal.  The Board finds that 
any VA examination which was scheduled to determine the 
etiology of the veteran's disabilities would have to depend 
in large part, on the veteran's self-reported medical history 
which is inconsistent with many of the service medical 
records. 

Service Connection for Bilateral Knee Disability.

The service medical records include one reference to the 
presence of an abrasion on the knee in February 1979.  The 
remainder of the service medical records are silent as to 
complaints of, diagnosis of or treatment for knee problems.  
The veteran denied having or ever having had problems with 
his knees on a Report of Medical History he completed in 
October 1994.  Additionally, clinical evaluation of the lower 
extremities was normal at the time of the service 
examinations conducted in November 1982, June 1988, June 1991 
and at the time of the veteran's discharge examination in 
October 1994.  These record demonstrate that trained medical 
personnel were of the opinion that there was no knee 
disability shown at the time of these examinations subsequent 
to 1979.  This suggests that the 1979 knee injury was acute 
and transitory in nature and resolved without leaving chronic 
knee disability.  The preponderance of the competent evidence 
is against a finding that any current bilateral knee 
disability is related to service.  Entitlement to service 
connection is therefore not warranted. 

Service Connection for Back Disability.

For the same reasons, the Board must also conclude that 
service connection is not warranted for back disability.  
There is one reference in the service medical records to a 
back problem.  This is included in a Report of Medical 
History completed by the veteran in June 1991.  The service 
medical records are otherwise silent as to any further back 
complaints for the remaining three years of the veteran's 
active duty service.  The veteran denied having or ever 
having had a back problem on a Report of Medical History he 
completed in October 1994.  Additionally clinical examination 
of the veteran's spine was normal at the time of the service 
examinations conducted in November 1982, June 1988, June 1991 
and at the time of the veteran's discharge examination in 
October 1994.  The Board finds the competent evidence of 
record demonstrates that back symptoms reported in June 1991 
were acute and transitory and not indicative of a chronic 
back disability.  

Service Connection for Bilateral Ankle Disability.

The service medical records reveal that the veteran 
complained of problems with his left ankle in September 1986.  
In October 1989, he complained of problems with his ankle.  
It is not apparent what ankle the veteran was complaining 
about at that time.  Thereafter, however, the service medical 
records were silent as to complaints of, diagnosis of or 
treatment for ankle problems.  The veteran denied having or 
ever having had problems with his knees and his feet at the 
time he completed a Report of Medical History in October 
1994.  Clinical examination of the lower extremities was 
normal at the time of the service examinations conducted in 
November 1982, June 1988, June 1991 and at the time of the 
veteran's discharge examination in October 1994.  These 
medical reports show that any ankle symptoms were also acute 
in nature and that no chronic ankle disability was manifested 
during service.  There is no competent evidence to otherwise 
show a link between any current chronic ankle disability and 
the ankle complaints noted in 1986 and 1989.



Service Connection for Rib Disability.

The service medical records reveal that the veteran sought 
treatment for problems with his ribs on two separate 
occasions during active duty.  Once in February 1979 and once 
again in May 1981.  An x-ray study in 1981 revealed no 
significant abnormality.  Moreover, there are no further 
references in the service medical records to problems with 
the veteran's ribs during the remaining 14 years of active 
duty service.  Clinical evaluation was normal at the time of 
the service examinations conducted in November 1982, June 
1988, June 1991 and at the time of the veteran's discharge 
examination in October 1994.  As with the disorders discussed 
above, the Board places great weight on these in service 
examination reports.  These reports show that trained medical 
personnel were of the opinion at those times that there was 
no pertinent disorder shown clinically on examination.  The 
Board finds that the rib injuries noted during service were 
acute and did not result in chronic rib disability. 

Service Connection for Hypertension.

Service connection is not warranted for hypertension.  The 
service medical records are silent as to complaints of, 
diagnosis of or treatment for the disability.  At the time of 
the veteran's exit examination in October 1994, his blood 
pressure was recorded as 126/76.  There is no competent 
evidence of the presence of hypertension to a compensable 
degree within one year of the veteran's discharge which would 
allow for the grant of service connection on a presumptive 
basis.  In fact, the post-service VA clinical records which 
include blood pressure readings do not include diagnoses of 
hypertension.  

The only post-service evidence of hypertension is the 
veteran's own allegations.  As noted above, however, the 
veteran's assertions as to the diagnosis and etiology of 
hypertension are without probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

As there is no competent evidence of record of the presence 
of hypertension during active duty, within one year of active 
duty, service connection for the disability is not warranted.  

Service Connection for Headache Disability.

The service medical records evidence one complaint by the 
veteran of the presence of headaches.  This was in November 
1971.  The remainder of the service medical records are 
silent as to complaints of, diagnosis of or treatment for 
headaches.  The Board notes the veteran specifically denied 
having or ever having had headaches at the time of he 
completed a Report of Medical History in October 1994.  No 
pertinet symptomatology was noted at the time of the service 
examinations conducted in November 1982, June 1988, June 1991 
and at the time of the veteran's discharge examination in 
October 1994.  The Board finds the headaches the veteran 
sought treatment for in November 1971 were acute and 
transitory.  

As the evidence of record demonstrates that the in-service 
complaints of headaches were acute and transitory and as 
there is no competent evidence of the current existence of 
headaches which has been linked back to active duty, service 
connection is not warranted.  

Service Connection for Sinusitis.

The service medical records reveal that the veteran 
complained of rhinorrhea in November 1971.  In June 1988, the 
veteran reported that he had or had had hay fever.  In June 
1991, the veteran again indicated that he had or had had hay 
fever.  There were no further annotations in the service 
medical records as to the presence of hay fever or sinusitis.  
Significantly, in October 1994, the veteran denied having or 
ever having had sinusitis or hay fever.  Clinical examination 
conducted the same month failed to demonstrate the presence 
of any pertinent symptomatology and sinusitis and hay fever 
not diagnosed at that time.  Other than the veteran's self 
reported history, the service medical records are silent as 
to complaints of, diagnosis of or treatment for sinusitis or 
hay fever.  The preponderance of the evidence is against a 
finding that a chronic sinusitis disability was manifested 
during service or is otherwise related to service.  There is 
no continuity of pertinent symptomatology to suggest any link 
between any current sinusitis and service. 

Service Connection for Disability
manifested by a Positive Tuberculosis Test

Service medical records include two 1986 references to 
contact with an active case of tuberculosis in the veteran's 
unit.  However, each record refers to a negative skin test.  
At any rate, even assuming a positive skin test and 
recognizing that the records do show that the veteran was 
exposed to an active case of tuberculosis during service, the 
clear preponderance of the evidence is against a finding that 
he ever developed tuberculosis.  Subsequent service medical 
records consistently show a clinically normal chest and 
lungs.  The Board finds is significant that chest x-rays in 
1988 and 1994 were negative.  The is no competent evidence to 
suggest that the veteran suffers from tuberculosis.  A 
positive skin test shows exposure, but does not by itself 
show that the veteran developed tuberculosis.  The competent 
evidence of record shows that the veteran did not develop 
tuberculosis.  There is therefore no basis for service 
connection. 

General increased rating criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. § Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  In determining the 
disability evaluation, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include 38 C.F.R. §§ 4.1 and 4.2 which require 
the evaluation of the complete medical history of the 
claimant's condition. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

Entitlement to a compensable evaluation for left ear hearing 
loss

Criteria

According to VA laws and regulations, assignment of 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See 38 C.F.R. § 4.85;  Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992).  In the present case, the 
veteran's left ear hearing loss has been assigned a 
noncompensable evaluation under Diagnostic Code 6100.  The 
Board notes here that right ear hearing loss has not been 
service-connected.

According to current VA rating criteria for hearing 
impairment, VA examinations are to be conducted using the 
controlled speech discrimination tests together with the 
results of the puretone audiometry test.  38 C.F.R. § 
4.85(a).  Numeric designations (I through XI) are assigned by 
application of Table VI, in which the percentage of 
discrimination is intersected with the puretone decibel loss.   
8 C.F.R. § 4.87, Table VI.  The results are then applied to 
Table VII, for a percentage.  Id.  If impaired hearing is 
service-connected in only one ear, as in the present case, 
the nonservice-connected ear will be assigned a designation 
of Level I, for purposes of applying Table VII.  38 C.F.R. § 
4.85(f).

In the case of puretone thresholds that are 55 decibels or 
more at each of the four specified frequencies (1000, 2000, 
3000, and 4000 Hertz), either Table VI or Table VIA is 
applied, whichever is more favorable.  38 C.F.R. § 4.86(a).  
Furthermore, when the puretone threshold is 30 decibels or 
less at 1000 Hertz, and 70 decibels or less at 2000 Hertz, 
the more favorable of Table VI or Table VIA is applied.  38 
C.F.R. § 4.86(a).  

Analysis

Applying the above to the results of the two VA examinations 
conducted in January 2001 (average puretone threshold of 30 
decibels and 96% speech discrimination) and November 2003 
(average puretone threshold of 37.5 decibels and 92% speech 
discrimination), results in findings of Level I hearing 
acuity in that ear for each examination.  Again, the 
nonservice-connected right ear is assigned Level I hearing 
acuity.  Entering these findings into Table VII results in a 
0 disability rating under Diagnostic Code 6100.  

In sum, although the veteran has left ear hearing loss, the 
applicable regulation by which the Board is bound dictates a 
noncompensable rating is warranted for the disability.  

Entitlement to an increased rating for carpal tunnel 
syndrome. 

Criteria 

The carpal tunnel syndrome is rated under 38 C.F.R. § 4.124a, 
Diagnostic Code 8515, which provides that for mild incomplete 
paralysis of the median nerve, a 10 percent rating is 
appropriate for both the major and minor hand; for moderate 
incomplete paralysis of the major hand, a 30 percent rating 
is warranted, and a 20 percent rating is assigned for 
moderate incomplete paralysis of the minor hand.  A 40 
percent evaluation is assigned for severe incomplete 
paralysis of the minor hand and a 50 percent evaluation is 
assigned for severe incomplete paralysis of the major hand.  

With respect to diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type picture for 
complete paralysis for a particular nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  When the 
involvement is bilateral, the ratings should be combined with 
application of the bilateral factor.  38 C.F.R. § 4.124a.  

The normal range of motion of the wrist was from 0 to 70 
degrees of dorsiflexion, from 0 to 80 degrees of palmar 
flexion, from 0 to 45 degrees of ulnar deviation and from 0 
to 20 degrees of radial deviation.  

Analysis

In January 2001, the veteran submitted claims of entitlement 
to ratings in excess of 10 percent for carpal tunnel syndrome 
of the left and right.  The claims were denied and the 
veteran perfected appeals with these denials.  In January 
2004, the RO granted an increased rating to 20 percent for 
the carpal tunnel syndrome of the left hand and granted an 
increased rating to 30 percent for the carpal tunnel syndrome 
of the right hand and assigned effective dates of November 6, 
2003.  As a result of this action, the Board finds the issues 
to be adjudicated on appeal as entitlement to a rating in 
excess of 10 percent prior to November 6, 2003 and 
entitlement to a rating in excess of 20 percent from November 
6, 2003 for carpal tunnel syndrome of the left hand and 
entitlement to a 10 percent rating prior to November 6, 2003 
and entitlement to a rating in excess of 30 percent from 
November 6, 2003 for carpal tunnel syndrome of the right 
hand. 

The Board notes the veteran's right hand is his dominate 
hand.  

The Board finds that a rating in excess of 10 percent is not 
warranted for carpal tunnel syndrome of the left or right 
hands prior to November 6, 2003.  The veteran's main 
complaint at the time of the VA examinations conducted in May 
2002  were primarily sensory (paresthesias) with some 
weakness.  Occasional pain and clumsiness were reported to be 
intermittent.  Significantly, it was noted on the report of 
the May 2002 peripheral nerves examination that the carpal 
tunnel syndrome did not interfere with the veteran's daily 
activities.  Physical examination at the time of the May 2002 
hand examination revealed a slight limitation of motion of 
the fingers but the range of motion of the hands was opined 
to be normal.  The Board finds the evidence of record prior 
to November 6, 2003 demonstrates that the symptomatology 
associated with the carpal tunnel syndrome was primarily 
sensory with only slight limitation of motion demonstrated.  
The Board finds this symptomatology to equate to no more than 
mild incomplete paralysis of the median nerve.  As such, a 
rating in excess of 10 percent prior to November 6, 2003 is 
not warranted for carpal tunnel syndrome of either hand.    

The Board finds a 40 percent rating for carpal tunnel 
syndrome of the left hand and a 50 percent rating for carpal 
tunnel syndrome of the right hand is warranted as of and 
subsequent to November 6, 2003.  At the time of the most 
recent VA examination which was conducted on November 6, 
2003, the veteran complained of mechanical as well as sensory 
problems.  While the range of motion testing which was 
conducted at that time demonstrated a 20 degree loss of 
dorsiflexion, a 25 degree loss of palmar flexion, 10 degrees 
of radial deviation and no loss of ulnar deviation, when pain 
is accounted for the loss of motion increases to 30 degrees 
of dorsiflexion, 30 degrees of palmar flexion, 15 degrees of 
radial deviation and 25 degrees of ulnar deviation.  
Significantly, the examiner further opined that, on acute 
flare-ups of pain, there would be a 50 percent loss in the 
range of motion.  The November 2003 examination report also 
reflects severe functional impairment.  Based on the findings 
included in the report of the November 6, 2003 VA examination 
and the holdings in Deluca and 38 C.F.R. §§  4.40 and 4.45, 
the Board finds the symptomatology manifested by the carpal 
tunnel syndrome of the bilateral hands is productive of a 
disability picture more nearly approximation severe 
incomplete paralysis of the median nerve during flares of 
pain as of November 6, 2003.  38 C.F.R. § 4.7.  As such, a 40 
percent rating is warranted for carpal tunnel syndrome of the 
left hand as of and subsequent to November 6, 2003 and a 50 
percent rating is warranted for carpal tunnel syndrome of the 
right hand as of and subsequent to November 6, 2003.  

However, there is no competent evidence of record 
demonstrating that carpal tunnel syndrome of either hand has 
ever been manifested by complete paralysis of the median 
nerve.  This is true even when the veteran's complaints of 
pain on use or during flares is accounted for.  Therefore, 
there is no basis for assigning a rating in excess of 40 
percent for the left upper extremity or in excess of 50 
percent for the right upper extremity. 

In making these determinations, all reasonable doubt has been 
resolved in the veteran's favor.  38 U.S.C.A. § 5107(b). 


ORDER

Entitlement to service connection is not warranted for 
bilateral knee disability, for back disability, for bilateral 
ankle disability, for rib disability, for hypertension, for 
headaches, for sinusitis, or for disability manifested by a 
positive tuberculosis test.  Entitlement to a compensable 
rating for left ear hearing loss is not warranted.  
Entitlement to a 10 percent rating prior to November 6, 2003, 
for carpal tunnel syndrome, left upper extremity, is not 
warranted.  Entitlement to a 10 percent rating prior to 
November 6, 2003, for carpal tunnel syndrome, right upper 
extremity, is not warranted.  To this extent, the appeal is 
denied.   

Entitlement to a 40 rating as of November 6, 2003 for carpal 
tunnel syndrome, left upper extremity, is warranted.  
Entitlement to a 50 rating as of November 6, 2003 for carpal 
tunnel syndrome, right upper extremity, is warranted.  To 
this extent, the appeal is granted, subject to the laws and 
regulations governing monetary awards.




REMAND

At the time of the veteran's discharge examination which was 
conducted in October 1994, it was noted that the veteran 
reported experiencing indigestion.  There are references in 
the service medical records to the presence of 
gastrointestinal disturbance including gastritis.  There is 
also post-service clinical evidence which indicates the 
presence of gastrointestinal problems in July 1997 which the 
veteran indicated had begun in 1991.  Gastroesophageal reflux 
disease was noted in September 1997.  As there is evidence of 
gastrointestinal problems at the time of the veteran's 
discharge from service, some evidence of continuing problems, 
and current competent evidence of the presence of 
gastrointestinal problems, the Board finds a VA examination 
is required to determine the nature, extent and etiology of 
the veteran's gastrointestinal disability.  

The veteran has claimed entitlement to an increased rating 
for his status post hernia repair.  The disability has been 
evaluated under Diagnostic Code 7399-7338.  This Diagnostic 
Code evaluates hernias based on the reducibility of the 
hernia, its ability to be well supported by a belt or truss 
and the size of the hernia.  A review of the claims file 
reveals that the evidence of record is insufficient to 
evaluate the claim.  The examiner did not indicate what size 
the hernia was and whether it was reducible or not.  The 
Board finds a new VA examination is required.  

Accordingly, the issues of entitlement to service connection 
for gastritis and entitlement to an increased rating for 
status post hernia repair are hereby REMANDED for the 
following actions: 

1.  The veteran should be scheduled for 
an appropriate VA examination to 
ascertain the current severity of his 
service-connected status post hernia 
repair.  The claims file should be made 
available to the examiner for review in 
connection with the examination.  Based 
on a review  of the claims folder and 
examination of the veteran, the examiner 
should opine whether the status post 
hernia repair is best characterized as:

Postoperative recurrent, readily 
reducible and well supported by truss or 
belt? OR

Small, postoperative recurrent, or 
unoperated irremediable, not well 
supported by truss, or not readily 
reducible? OR

Large, postoperative, recurrent, not well 
supported under ordinary conditions and 
not readily reducible, when considered  
inoperable?

2.  The veteran should be scheduled for 
an appropriate VA examination to 
ascertain the nature, extent and etiology 
of any gastrointestinal disability.  The 
claims file should be made available to 
the examiner for review in connection 
with the examination.  After reviewing 
the claims file and examining the 
veteran, the examiner should clearly 
offer an opinion as to whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that the veteran 
has a gastrointestinal disability which 
was incurred in or aggravated by active 
duty?  

3.  After undertaking any other 
development deemed necessary, the RO 
should review the expanded record an 
determine if the benefits sought can be 
granted.  The veteran should be furnished 
an appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


